PER CURIAM.
In this appeal of a judgment of conviction and sentence for six counts of burglary of a dwelling and ten counts of dealing in stolen property, appellant argues that the lower court improperly delegated to appellant’s probation officer the duty of determining the amount of restitution to be paid to Ruth Harkness. See, Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992). The state concedes error on this point.
We vacate the order of probation and remand for further proceedings on the question of the amount of restitution to be paid to Ruth Harkness. In all other respects, the judgment of conviction and sentence are affirmed.
AFFIRMED in part, REVERSED in part and REMANDED.
BOOTH, JOANOS and VAN NORTWICK, JJ, concur.